Name: Council Regulation (EEC) No 3489/89 of 21 November 1989 amending Regulation (EEC) No 4249/88 on export arrangements for certain types of non-ferrous metal waste and scrap
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/4 Official Journal of the European Communities 23 . 11 . 89 COUNCIL REGULATION (EEC) No 3489/89 of 21 November 1989 amending Regulation (EEC) No 4249/88 on export arrangements for certain types of non-ferrous metal waste and scrap HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 4249/88 is hereby replaced by the following text : Article 2 The Community export quotas shall be as follows for 1989 : (tonnes) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports ('), as last amended by Regulation (EEC) No 1934/82 (2), and in particular Article 9 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 4249/88 of 21 December 1988 on export arrangements for certain types of non-ferrous metal waste and scrap (3) established an export quota for copper waste and scrap ; Whereas unexpected additional export requirements have arisen ; whereas the quota currently fixed is insufficient to cover these requirements ; Whereas the current situation on the international copper market allows an increase in the quota ; Whereas the committee set up by Regulation (EEC) No 2603/69 has been consulted, GN code Description Quantity ex 2620 ex 7404 00 Ashes and residues of copper and copper alloys Waste and scrap of copper and copper alloys 28 500 47 430' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 November 1989 . For the Council The President J. PELLETIER (') OJ No L 324, 27, 12. 1969, p . 25 . (2) OJ No L 211 , 20 . 7. 1982, p. 1 . O OJ No L 373, 31 . 12. 1988, p. 53 .